Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 10, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  149448 (15)                                                                                               Mary Beth Kelly
                                                                                                             Brian K. Zahra
  IN RE WASHINGTON                                                                                   Bridget M. McCormack
                                                                                                           David F. Viviano,
  __________________________________                                                                                   Justices


  ANTHONY DWAYNE WASHINGTON,

                Plaintiff-Appellant,

  v                                                                  SC: 149448
                                                                     COA: 321106
  LENEWEE CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be
  liable for filing fees.
                  Within 21 days of the certification of this order, plaintiff shall pay to the
  Clerk of the Court the initial partial filing fee of $9.00, shall submit a copy of this order
  with the payment, and shall refile the copy of the pleadings which is being returned
  with this order. Failure to comply with this order shall result in the appeal not being
  filed in this Court.
                  If plaintiff timely files the partial fee and refiles the pleadings, monthly
  payments shall be made to the Department of Corrections in an amount of 50 percent of
  the deposits made to plaintiff’s account until the payments equal the balance due of
  $366.00. This amount shall then be remitted to this Court.
                  Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil
  actions in this Court until the entry fee in this case is paid in full.
                  The Clerk of the Court shall furnish two copies of this order to plaintiff and
  return plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 10, 2014
          jam
                                                                                Clerk